Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 10-20, 22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN102300279A) in view of Isidore (US 20110212737) further in view of Liu ( CN108616804).
Regarding claim 1 and 15, Zhao teaches a cell handover method in a high-speed movement scenario, applied to wherein the method is implemented by a terminal device, and wherein the method comprises:
obtaining, from a network side device, a first threshold that triggers the terminal device to report a first measurement report ([0044] “Step 2: The source eNB sends a measurement control command to the UE, the high-speed moving UE”); and
reporting the first measurement report when a measurement value of a source cell meets a second threshold (handover threshold), wherein the first measurement report is configured to trigger the network side device to control the terminal device to hand over from the source cell to the first target cell ([0044] “the UE measures the signal quality of the cell, and the UE calculates the RSRQ value. When it is lower than a pre-defined threshold (handover threshold), the The RSRQ value is reported to the source eNB.”); 
wherein the terminal device is camped on the source cell (At [0044], the source is commanding the UE to make measurement, therefore, the UE must necessarily be camping on the source cell and not yet handed over to the target yet.) and 
wherein the second threshold is greater than a than the first threshold (The examiner notes that this is non-functional descriptive limitation and does not carry any weight). 
However, Zhao does not explicitly teach enabling a high-speed railway function of the terminal device; obtaining path information, in response to the high-speed railway function, obtaining first path information; determining based on the first path information, a first target cell.
In an analogous art, Isidore teaches enabling a high-speed railway function of the terminal device; perform a certain action in response to the railway (train mode) function ([0087] “specific travel modes are available for pre-programming by the phone user, including train mode, for example, which then enables the user to access the texting functions while seated on a moving train.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Zhao’s teaching of railway handoff to also include Isidore’s teaching of enabling the railway function and perform a smart function/action based on the railway mode so that the mobile device as a user-friendly feature.
However, Isidore does not explicitly teach the specific action of obtaining a first path information; determining based on the first path information, a first target cell.
In an analogous art, Liu teaches the specific action the specific action of obtaining a first path information ([0126] “when the terminal is located on the high-speed rail, acquiring the moving direction and the moving trajectory of the terminal”); 
determining based on the first path information, a first target cell ([0126] “according to the preset trajectory information, the moving direction and the moving track, to obtain the location information of the corresponding target base station.”); 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Zhao’s teaching of railway handoff to also include Isidore’s teaching of enabling the railway function and perform a smart function/action to also include Liu’s teaching of perform the smart action of obtaining the path information and determining the target cell from the path information so that the most relevant target cell can be used to enable a successful handover.



Regarding claim 2 and 16, The combination of Zhao, Isidore and Liu teaches the method of claim 1, wherein after reporting the reporting a first measurement report, the method further comprises:
receiving a handover command sent from the network side device, wherein the a handover command is used to instruct instructing the terminal device to hand over from the source cell to the first target cell (Zhao[0047] Step 5: The source eNB sends a RACC handover command (the RACC is selected by step 4) to the UE);
handing over, in response to the handover command, from the source cell to the first target cell (Zhao [0048] “after receiving the complete handover ACK message, the source eNB sends a complete handover instruction to the UE, the UE establishes a complete connection with the target eNB, and the entire handover process end”); and
camps camping on the first target cell after the handing over (Zhao [0048] “after receiving the complete handover ACK message, the source eNB sends a complete handover instruction to the UE, the UE establishes a complete connection with the target eNB, and the entire handover process end”).

Regarding claim 3 and 17, The combination of Zhao, Isidore and Liu teaches the method of claim 1, wherein the measurement value is a reference signal received power (RSRP}, a received signal strength indicator (RSSI, or a reference signal received quality (RSRQ) (Zhao [0044] “the UE measures the signal quality of the cell, and the UE calculates the RSRQ value. When it is lower than a pre-defined threshold (handover threshold), the The RSRQ value is reported to the source eNB.”); 
.

Regarding claim 4 and 18, The combination of Zhao, Isidore and Liu teaches the method claim 1, wherein the first path information comprises a handover sequence of a plurality of nodes on a movement path of the terminal device and information about each of the nodes; and wherein the information about each of the nodes comprises a first identifier of a corresponding node and second identifiers of a plurality of cells in the corresponding node (The examiner notes that this limitation is non-functional descriptive material that does not carry any patentable weight. See 2111.05. Nonetheless, it is also addressed as followed.  Liu [0127]; “For example, after comparing the movement trajectory of the terminal with the preset trajectory information of the high-speed rail, it is obtained that the terminal is currently located on the Z high-speed rail, the running trajectory of the Z high-speed rail is A-B-C-D, and the current moving direction of the terminal is from C to D, then the terminal can be known in advance. The target base station is the base station in the D position; this is mainly because the terminal on the high-speed rail can only switch to the cell of the next station”).

Regarding claim 5 and 19, The combination of Zhao, Isidore and Liu teaches the method of claim 4, wherein the source cell is located in a first node, and wherein the first target cell is located in a next node (The examiner notes that this limitation is non-functional descriptive material that does not carry any patentable weight. See 2111.05. Nonetheless, it is also addressed as followed.  Liu [0127]; “For example, after comparing the movement trajectory of the terminal with the preset trajectory information of the high-speed rail, it is obtained that the terminal is currently located on the Z high-speed rail, the running trajectory of the Z high-speed rail is A-B-C-D, and the current moving direction of the terminal is from C to D, then the terminal can be known in advance. The target base station is the base station in the D position; this is mainly because the terminal on the high-speed rail can only switch to the cell of the next station”).

Regarding claim 6 and 20, The combination of Zhao, Isidore and Liu teaches the method of claim 5, wherein the information about the nodes further comprises handover priorities, and wherein the method further comprises detecting that, in the next node, the first target cell has a highest priority (The examiner notes that this limitation is non-functional descriptive material that does not carry any patentable weight. See 2111.05. Nonetheless, it is also addressed as followed.  Liu [0127]; “For example, after comparing the movement trajectory of the terminal with the preset trajectory information of the high-speed rail, it is obtained that the terminal is currently located on the Z high-speed rail, the running trajectory of the Z high-speed rail is A-B-C-D, and the current moving direction of the terminal is from C to D, then the terminal can be known in advance. The target base station is the base station in the D position; this is mainly because the terminal on the high-speed rail can only switch to the cell of the next station”).


Regarding claim 8 and 22, The combination of Zhao, Isidore and Liu teaches the method of claim 4, further comprising: obtaining the first path information that is locally pre-stored; or receiving, from the network side device, the first path information ([0013] “When the historical residency information indicates that the movement trajectory of the terminal is consistent with the preset trajectory, it is determined that the terminal is located on the high-speed rail.”)

Regarding claim 11 and 25, The combination of Zhao, Isidore and Liu teaches the method claim of 4, wherein all cells recorded in the first path information are on a high-speed railway dedicated network, and wherein when the terminal device is in an idle mode in a high-speed movement process and when performing a cell reselection, the method further comprises:
determining, based on the first path information, that a detected neighboring cell of the source cell is a cell on the high-speed railway dedicated network (Liu; [0027] “detecting whether a measurement report for the target base station sent by the terminal is received”), camping, on the detected neighboring cell (Liu [0032] Feedback a handover processing result to the source base station according to the identification information, where the handover processing result includes a handover confirmation message or a handover rejection message.)



Allowable Subject Matter
Claims 7, 9, 21 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497. The examiner can normally be reached Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUNG L LAM/           Examiner, Art Unit 2646                                                                                                                                                                                             
/LESTER G KINCAID/           Supervisory Patent Examiner, Art Unit 2646